Colcock, J.
delivered the opinion of the Court.
The motion in this case must be granted. It is not necessary to consider, whether the judgment produced was regular, or not; for it has been repeatedly decided, that third persons cannot inquire into that matter. They are not to look beyond the judgment. If irregular, it may have been so with the knowledge, or consent, of the party. What had this defendant to do with the judgment of William Palmer against Elias Palmer? *514By what authority does he question its regularity! It was an authority, as long as it stood unreversed, on which to issue an execution.
In Barkley v. Screven, 1 N. & M. 408, Mr. Justice Cheves said, “ the purchaser is not required to look into the regularity of the proceedings. The seal of the Court is evidence enough for him. Nor can objections of this nature be made by third persons, even if the proceedings were clearly irregular:” and he refers to Jackson v. Bartlett, 8 Johns. 361. The same point has been decided in Guignard v. Glover, Harper, 457, and in the case of the Treasurers v. Representatives of Bordeaux, 3 M‘C. 142.
Johnson, J. and Evans, J. concurred.
Motion granted.